Citation Nr: 0032772	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for 
hypothyroidism, post operative thyroidectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for calcium depletion, 
obesity, anxiety and depression, all as secondary to service-
connected hypothyroidism.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California, which denied the benefits sought on 
appeal.   Subsequently, the veteran's claims file was 
transferred to the Milwaukee, Wisconsin Regional Office (RO).

The claim of entitlement to service connection for calcium 
depletion, obesity, anxiety and depression, all as secondary 
to service-connected hypothyroidism, is addressed in the 
remand part of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal regarding 
her increased rating claim.

2.  Hypothyroidism, post operative thyroidectomy, is 
manifested by no more than the need for continuous 
medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypothyroidism, post operative thyroidectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.119, Diagnostic Code 7903 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the increased rating claim has 
been obtained, and that no further assistance to the veteran 
is required to comply with 38 U.S.C.A. § 5107(a) since all 
relevant development has been conducted.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the hypothyroidism 
disability.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (1999).

Hypothyroidism is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1999).  Pursuant to the rating 
criteria, a 10 percent evaluation is warranted for 
hypothyroidism with fatigability or continuous medication 
required for control. Hypothyroidism with fatigability, 
constipation, and mental sluggishness warrants a 30 percent 
evaluation.  A 60 percent evaluation is warranted for 
hypothyroidism with muscular weakness, mental disturbance, 
and weight gain.  Hypothyroidism manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness warrants a 100 percent disability evaluation.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903.

The medical evidence of record includes service medical 
records, the report of a VA examination in May 1998; and 
private and VA treatment records from 1981 through May 1999 
reflecting treatment for different medical conditions and 
disorders.

During a May 1998 VA examination of the thyroid and 
parathyroid, the veteran reported symptoms of becoming 
totally incapacitated at times, four or five times a month, 
particularly in the late morning.  She reported that rest did 
help during those times.  The veteran reported that after her 
thyroidectomy, she had dysphagia and voice changes that 
lasted for about one and one-half years, but that her voice 
was now normal.  She reported that her throat got tight 
sometimes, but she felt that this may be secondary to pollen 
allergies.  The examiner noted that she described no true 
dysphagia at this time.  The veteran reported that she could 
not function in the twelve hour shifts that was often 
required for individuals in her field.  She reported that she 
was self-employed to have more control over her work hours, 
allowing her to rest when her fatigue was overwhelming.  She 
described other symptoms including episodic flushing, hot 
flashes, with profuse sweating day and night, pinpoint lights 
with darkening backgrounds, hair thinning and hair loss, 
thinning of the outer halves of the eyebrow, intolerance to 
heat and humidity, bruising with scarring, brittle nails with 
side lifting and extremely dry skin.  She reported a past 
treatment for depression with Prozac for about eight months.  
The veteran reported having a headache behind both eyes at 
times, which could last from 20 minutes to two hours.  The 
veteran reported that her weight shot up from 127 to 140 
pounds following her thyroidectomy.  Following a subsequent 
total abdominal hysterectomy, her weight shot up 16 more 
pounds.  She said that exercise did not seem to help in 
controlling her weight, and that her present weight was 218 
pounds.  

On examination, the veteran's height was 65 inches and her 
weight was 218 pounds.  Her temperature was 98.5 degrees; 
blood pressure was 124/76.  The neck was supple, and there 
were no neck masses or lymphadenopathy.  Examination of the 
head, eyes, ears, nose and throat was all within normal 
limits.  Examination of the heart revealed a regular rate and 
rhythm with no murmurs or bruits; there was no tachycardia or 
arrhythmias noted.  Neurological examination was normal.  
Muscle strength was symmetrical and 100 percent of expected 
throughout.  On examination, the skin was clear.  There was a 
9 cm healed scar over the anterior portion of the neck.  
There was no keloid formation and no disfigurement noted.  
There was no evidence of dry skin or bruising.  The hair 
distribution was normal and adequate.  The nails did appear 
somewhat brittle but no deformity was noted.

The report of the May 1998 VA examination of the thyroid and 
parathyroid concluded with an assessment of status post 
thyroidectomy in 1970 with removal of the two parathyroid 
glands at that time.  The assessment noted that the veteran 
reported many subjective symptoms now of hot flashes, 
fatigue, hair loss, bruising with scarring, and extremity dry 
skin.  The assessment was that examination was normal, and 
the veteran's TSH (thyroid-stimulating hormone) was within 
normal limits at .58; normal range noted as .32 to 5.00.

During a May 1998 VA psychiatric examination, the veteran 
reported symptoms related to mood disturbance.  She reported 
that she occasionally had crying spells, related often to 
when she was frustrated, but at other times simply 
spontaneously.  She reported periods lasting three to four 
hours, occurring three to four times per month, when she felt 
just thoroughly exhausted.  During these episodes she needed 
to take time out for three or four hours, and then would perk 
up and was able to resume functioning.  She reported symptoms 
related to anxiety, including that she had anxiety attacks, 
with heart palpitations and profuse sweating.  After mental 
status examination, the impression was anxiety disorder not 
otherwise specified; alcohol abuse in remission; and 
stimulant abuse in remission.  The examiner concluded with an 
opinion that he did not believe that the veteran's anxiety 
and depression had been caused by her thyroidectomy.  He 
further noted that the veteran did not have a major 
depression, and that her anxiety symptoms began in childhood 
and ran the course that would be considered typical.  That 
is, it was exacerbated by any subsequent stressors, and then 
subsided when stressors were removed.

VA and private treatment records from 1991 through March 1999 
shows that during that period, the veteran had required 
continuous medication for her hyperthyroidism disability.  
The clinical records show that her TSH was recorded 
generally, but not always, within the normal range noted 
above, with adjustments made in medication with the goal of 
maintaining within that range.  These treatment records also 
reflect complaints of depression, headaches, malaise, and 
sleep disturbance, in September 1994; and in January 1995, 
the report noted malaise and emotional lability.  The related 
record in September 1994 reflects that the veteran reported 
that her headaches improved while on Prozac, and that her 
sleep disturbance was beginning to improve.

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 10 percent 
for hypothyroidism, post operative thyroidectomy, is not 
warranted under Diagnostic Code 7903.  In determining the 
proper rating to be assigned for a given disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes on review of the record, that there is no 
evidence that would warrant an increased rating under 
Diagnostic Code 7903.  During VA examination of the thyroid 
and parathyroid in May 1998, the veteran reported symptoms of 
fatigue, episodic flushing, hot flashes, with profuse 
sweating day and night, pinpoint lights with darkening 
backgrounds, hair thinning and hair loss, thinning of the 
outer halves of the eyebrow, intolerance to heat and 
humidity, bruising with scarring, brittle nails with side 
lifting and extremely dry skin.  The assessment was that the 
examination was normal, and that the veteran's TSH was within 
normal limits, at .58, normal range noted as from .32 to 
5.00.  That report and the record as a whole does not reflect 
any clinical findings of constipation or mental sluggishness, 
required for the next higher rating of 30 percent under 
Diagnostic Code 7903.  

Further, the record does not show other symptoms listed as 
required for higher evaluations under Diagnostic Code 7903.  
Particularly there are no findings of any muscular weakness, 
mental disturbance (including dementia, slowing of thought, 
depression), cold intolerance, cardiovascular involvement, 
bradycardia or sleepiness.  The May 1998 VA thyroid and 
parathyroid examination noted no abnormal findings associated 
with these symptoms on examination.  Again, the assessment at 
that time was that the examination was normal.

During an associated psychiatric examination in May 1998, the 
veteran also reported psychiatric symptoms of depression and 
anxiety.  The examiner, however, opined that the veteran's 
anxiety and depression were not related to her thyroidectomy.  

The Board finds that the symptomatology discussed above 
reflecting complaints of fatigability, and continuous 
medication required for control, does not warrant assignment 
of an evaluation in excess of 10 percent under the provisions 
of 38 C.F.R. § 4.119, Diagnostic Code 7903.  The Board finds 
that the current evaluation is appropriate under that code, 
and that an increased evaluation is not warranted for the 
veteran's hyperthyroidism disability at this time.

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to a disability rating greater than 10 
percent for hypothyroidism, post operative thyroidectomy.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against that claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected hypothyroidism, post operative 
thyroidectomy, has markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism, post operative thyroidectomy, is denied.


REMAND

In the August 1998 RO rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
calcium depletion, obesity, anxiety and depression, all as 
secondary to service-connected hypothyroidism, on the grounds 
that the claim was not well grounded.  See Morton v. West, 
12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals



 



